Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s Response
In Applicant’s Response dated 9/29/22, the Applicant amended and argued Claims 1, 9, 15,  previously rejected in the Office Action dated 6/29/22. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.
 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/22/22 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-11, 13-20 are rejected under 35 U.S.C. § 103 as being unpatentable over Tsui et al., United States Patent Publication 2016/0026997 A1 (hereinafter “Tsui”), in view of Kelley et al., United States Patent Publication 2003/0085286 (hereinafter “Kelley”) and Prakash, US Patent Pub 2013/0339234 (hereinafter “Prakash”).
Claim 1:
	Tsui discloses:
A mobile device configured to automatically populate fields of webpages with new or updated information (see paragraph [0071]). Tsui teaches a mobile device configured to automatically populate fields of webpages, comprising:
processing circuitry (see paragraph [0099]). Tsui teaches one or more processing units; and
a memory coupled with the processing circuitry, the memory to store an application including instructions that when executed by the processing circuitry  , cause the processing circuitry to:
detect an initiation of a communication with a contactless card (see paragraph [0073]). Tsui teaches detecting an initiation of a communication with a contactless card;
detect one or more fields of a webpage of an online system, the one or more fields configured to receive data (see paragraph [0078]). Tsui teaches detecting one or more fields of a webpage of an online system;
determine information to identify the online system (see paragraph [0109]). Tsui teaches determine information to identify the online system;
receive the data from the server (see paragraph [0109]). Tsui teaches receiving the data from the server; and
automatically populate the one or more fields of the webpage with the data (see paragraph [0085]). Tsui teaches automatically populate the one or more fields of the webpage.

Tsui fails to expressly disclose receiving authentication information from the contactless card. 

Kelley discloses:
perform, via a wireless interface, the communication with the contactless card, the communication comprising receiving card authentication information from the contactless card (see paragraph [0013]). Kelley teaches performing communication with the card and receiving authentication information from the card that is burned within the card;
communicate the card authentication information, and the information to identify the online system to a server, the server to obtain the data based on the authentication information and the information to identify the online system (see paragraphs [0013] and [0014]). Kelley teaches communicating the authentication information, information to identify online system and the server to obtain data based on the authentication;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tsui to include authentication information being stored on the contactless card for the purpose of efficiently securing card data, as taught by Kelley.

	Tsui and Kelley fails to expressly disclose select and obtain data to populate the fields based upon successful authentication information. 

	Prakash discloses:
wherein communication of the card authentication information includes executing an authentication operation to authenticate the contactless card, using the received card authentication information, by communicating with the contactless card and server, the server to select and obtain the data in a plurality of data based on the card authentication information, the information to identify the online system (see paragraph [0027]). Prakash teaches payment credentials (authentication information) may be securely transmitted from the mobile computing device (contactless card) to a point of sale device (online system) authenticated at the server to complete an electronic commerce transaction, simply by tapping or holding the mobile computing device (contactless card) near the point of sale device (online system). Prakash teaches receiving the card authentication information and the server selecting payment information to send to the sale device.
a ranking associated with the plurality of data (see paragraph [0051]), Prakash teaches a preferred or "top of the wallet" method of payment may be assigned a rank value of 10, while other methods of payment may be assigned rank values that are less than 10. The rule fields enable the user to specify one or more rules associated with the transaction types, products/services, vendors, and/or methods of payment, or associate one or more of the data types with a rule. 
receive the selected data from the server (see paragraph [0051]). Prakash teaches the payment method sent is based on the ranking of the payment methods specified by the user. 

Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include select between payment methods, obtain data and rank payment methods for the purpose of being user friendly by allowing multiple payment methods, as taught by Prakash. 

Claim 2:
Tsui discloses:
the processing circuitry to display a prompt in a graphical user interface of a display, the prompt to indicate a user to bring the contactless card within an operating range of the wireless interface to initiate the communication with the contactless card (see paragraphs [0071]-[0073]). Tsui teaches displaying a prompt in a GUI to indicate a user to bring the contactless card within range of the mobile device to initiate communication with the card.

Claim 3:
	Tsui discloses:
the instructions to cause the processing circuitry to detect the one or more fields based on labels for each of the one or more fields (see paragraph [0082]). Tsui teaches detecting the fields based on labels for each of the fields.

Claim 4:
	Tsui discloses:
wherein the wireless interface comprises a near-field communication (NFC) interface, and the communication is accordance with an NFC protocol (see paragraph [0078]). Tsui teaches an NFC interface.

Claim 6:
	Tsui discloses:
receive, from the server, a suggestion of data options to populate at least one of the one or more fields (see paragraph [0112]). Tsui teaches the user have more than one cards (i.e. suggestions) associated with the user having different addresses.

Claim 7:
	Tsui discloses:
present, on the display device, the suggestion of data options; receive an input selection for at least one of the data options; and populate at least one of the fields of the one or more fields with a selected data option (see paragraph [0112]). Tsui teaches the user have more than one cards (i.e. suggestions) associated with the user having different addresses and the user having to select an option to populate the fields with.

Claim 8:
	Tsui discloses:
present, on the display device, the suggestion of data options; receive an input selection for at least one of the data options; and send the input selection for at least one of the data options to the server; and receive the data based on the input selection to populate at least one of the fields of the one or more fields (see paragraph [0112]). Tsui teaches the user have more than one cards (i.e. suggestions) associated with the user having different addresses and the user having to select an option to populate the fields with.

Claim 9:
	Tsui discloses:
A system, comprising:
one or more processors (see paragraph [0099]). Tsui teaches one or more processing units;
a memory coupled with the one or more processors, the memory to store instructions that when executed by the one or more processors (see paragraph [0099]). Tsui teaches a memory coupled with the processing circuitry, cause the one or more processors to:
determine whether the authentication operation is successful or unsuccessful (see paragraph [0157]). Tsui teaches determining whether the authentication was or was not successful;
in response to the authentication operation being successful, determine data capable to populate one or more fields of a webpage associated with the online system and send the data to the mobile device (see paragraph [0079]-[0080]). Tsui teaches after a successful authentication operation, determine the data to populate one or more fields on the webpage;
in response to the authentication operation being unsuccessful, send an indication to the mobile device to indicate an unsuccessful authentication of the authentication information (see paragraph [0157]). Tsui teaches in response to the authentication being unsuccessful, the user will not gain access to the stored information on the card.

Tsui fails to expressly disclose receiving authentication information from the contactless card. 

Kelley discloses:
receive card authentication information associated with a contactless card, and identity information to identify an online system (see paragraphs [0013] and [0014]). Kelley teaches receiving the card authentication information associated with the contactless card;
perform an authentication operation associated with the contactless card based on the card authentication information, to authenticate the contactless card, using the received card authentication information (see paragraphs [0013] and [0014]). Kelley teaches performing authentication operation associated with the card based on the card authentication information within the card;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tsui to include authentication information being stored on the contactless card for the purpose of efficiently securing card data, as taught by Kelley.

Tsui and Kelley fails to expressly disclose select and obtain data to populate the fields based upon successful authentication information. 

	Prakash discloses:
determine and select data in a plurality of data capable to populate one or more fields of a webpage associated with the online system and send the selected data to the mobile device, the selection of data is based on the authentication operation being successful, the identity information to identify the online system, (see paragraph [0027]). Prakash teaches payment credentials (authentication information) may be securely transmitted from the mobile computing device (contactless card) to a point of sale device (online system) authenticated at the server to complete an electronic commerce transaction, simply by tapping or holding the mobile computing device (contactless card) near the point of sale device (online system). Prakash teaches receiving the card authentication information and the server selecting payment information to send to the sale device.
a ranking associated with the plurality of data (see paragraph [0051]), Prakash teaches a preferred or "top of the wallet" method of payment may be assigned a rank value of 10, while other methods of payment may be assigned rank values that are less than 10. The rule fields enable the user to specify one or more rules associated with the transaction types, products/services, vendors, and/or methods of payment, or associate one or more of the data types with a rule. 

Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include select between payment methods, obtain data and rank payment methods for the purpose of being user friendly by allowing multiple payment methods, as taught by Prakash. 

Claim 10:
	Tsui discloses:
determine the data exists for the online system and the contactless card stored in the memory (see paragraph [0129]). Tsui teaches determining data exists for the online system and contactless card exists in memory; and
obtain the data from the memory to send to the mobile device (see paragraph [0129]). Tsui teaches obtaining the data from memory;

Claim 11:
	Tsui discloses:
the one or more processors to: determine that data does not exist for the online system and the contactless card; generate the data for the online system to send to the mobile device. (see paragraph [0134]-[0136]). Tsui teaches determining that data does not exist for system and card and generating code to execute a download for the data to exist.

Claim 13:
	Tsui discloses:
determine optional data for the one or more fields of the webpage, the optional data comprising one or more options to populate at least one of the one or more fields of the webpage; and send the optional data to the mobile device (see paragraph [0158]). Tsui teaches determining optional data for the one more fields of the webpage and sending them to the mobile device.

Claim 14:
	Tsui discloses:
process a response communication to the optional data, the response communication comprising a selection indication of the optional data; determine the data associated with the selection indication; and send the data associated with the selection indication to the mobile device. (see paragraph [0158] ad [0167]). Tsui teaches determining optional data and having the user select and input additional data and send them.

Claim 15:
	Tsui discloses:
A computing device, comprising:
processing circuitry (see paragraph [0099]). Tsui teaches one or more processing units; and
memory coupled with the processing circuitry, the memory to store instructions that when executed by the processing circuitry (see paragraph [0099]). Tsui teaches a memory coupled with the processing circuitry, cause the processing circuitry to:
detect one or more fields of a webpage to populate with data (see paragraph [0078]). Tsui teaches detecting one or more fields of a webpage of an online system;
determine the data to populate the one or more fields based on the webpage and a successful result of the authentication operation (see paragraph [0079]-[0080]). Tsui teaches after a successful authentication operation, determine the data to populate one or more fields on the webpage; and
populate the one or more fields of the webpage with the data (see paragraph [0085]). Tsui teaches automatically populate the one or more fields of the webpage.

Tsui fails to expressly disclose receiving authentication information from the contactless card. 

Kelley discloses:
perform an authentication operation with card authentication information from a contactless card to authenticate a user (see paragraphs [0013] and [0014]). Kelley teaches performing communication with the card and receiving authentication information from the card that is burned within the card;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tsui to include authentication information being stored on the contactless card for the purpose of efficiently securing card data, as taught by Kelley.

Tsui and Kelley fails to expressly disclose select and obtain data to populate the fields based upon successful authentication information. 

	Prakash discloses:
determine and select the data in a plurality of data to populate the one or more fields based on the webpage a successful result of the authentication operation, the selection of data is based on the successful result of the authentication operation (see paragraph [0027]). Prakash teaches payment credentials (authentication information) may be securely transmitted from the mobile computing device (contactless card) to a point of sale device (online system) authenticated at the server to complete an electronic commerce transaction, simply by tapping or holding the mobile computing device (contactless card) near the point of sale device (online system). Prakash teaches receiving the card authentication information and the server selecting payment information to send to the sale device.
a ranking associated with the plurality of data (see paragraph [0051]), Prakash teaches a preferred or "top of the wallet" method of payment may be assigned a rank value of 10, while other methods of payment may be assigned rank values that are less than 10. The rule fields enable the user to specify one or more rules associated with the transaction types, products/services, vendors, and/or methods of payment, or associate one or more of the data types with a rule. 
populate the one or more fields of the webpage with the selected data (see paragraph [0051]). Prakash teaches the payment method sent is based on the ranking of the payment methods specified by the user. 

Accordingly it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include select between payment methods, obtain data and rank payment methods for the purpose of being user friendly by allowing multiple payment methods, as taught by Prakash. 

Claim 16:
Tsui discloses:
the instructions to cause the processing circuitry to receive and process  authentication information from the contactless card in a near-field communication to perform the authentication operation (see paragraph [0157]). Tsui teaches receiving and processing authentication information form the contactless card.

Tsui fails to expressly disclose receiving authentication information from the contactless card. 

Kelley discloses:
card authentication information (see paragraphs [0013] and [0014]). Kelley teaches performing communication with the card and receiving authentication information from the card that is burned within the card;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tsui to include authentication information being stored on the contactless card for the purpose of efficiently securing card data, as taught by Kelley.

Claim 17:
	Tsui discloses:
determine information to identify the webpage; and determine the data based on the information to identify the webpage (see paragraph [0109]). Tsui teaches determine information to identify the webpage and determine the data based on the information.

Claim 18:
	Tsui discloses:
the instructions to cause the processing circuitry to: send the information to identify the webpage and authentication information to a server associated with a banking system; and receive the data from the server (see paragraphs [0109] [0132]). Tsui teaches send the information to identify the webpage and authentication information to a server associated with a banking system and receiving data from the server.

Tsui fails to expressly disclose receiving authentication information from the contactless card. 

Kelley discloses:
the card authentication information (see paragraphs [0013] and [0014]). Kelley teaches performing communication with the card and receiving authentication information from the card that is burned within the card;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tsui to include authentication information being stored on the contactless card for the purpose of efficiently securing card data, as taught by Kelley.

Claim 19:
	Tsui discloses:
wherein the memory comprises at least a portion of the data, and the instructions to cause the processing circuitry to determine the at least the portion of the data to populate at least one of the one or more fields (see paragraph [0167]). Tsui teaches the memory has portion of the data to populate the fields.

Claim 20:
Tsui discloses:
wherein the portion of the data is stored in the memory associated with the information to identify the webpage (see paragraph [0129]). Tsui teaches the memory has data identifying the webpage.

Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 12 are rejected under 35 U.S.C. § 103 as being unpatentable over Tsui, Kelley and Prakash, in view of Fontana et al., United States Patent Publication 2008/0008315 (hereinafter “Fontana”). 
Claim 5:
Kelley discloses:
the card authentication information (see paragraphs [0013] and [0014]). Kelley teaches performing communication with the card and receiving authentication information from the card that is burned within the card;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tsui to include authentication information being stored on the contactless card for the purpose of efficiently securing card data, as taught by Kelley.

Tsui, Kelley and Prakash fail to expressly disclose a diversified key based on a counter stored on the card a master key.

Fontana discloses:
wherein the authentication information is received encrypted with a diversified key based on a counter value stored on the contactless card and a master key. (see paragraph [0020]-[0022]). Fontana teaches authentication information is received encrypted with a diversified key based on a counter stored on the card and master key. Fontana teaches single use identification numbers and subkeys.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tsui, Kelley and Prakash to include a diversified key based on a counter for the purpose of efficiently securing the card data sessions, as taught by Fontana.

Claim 12:
Kelley discloses:
the card authentication information (see paragraphs [0013] and [0014]). Kelley teaches performing communication with the card and receiving authentication information from the card that is burned within the card;

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tsui to include authentication information being stored on the contactless card for the purpose of efficiently securing card data, as taught by Kelley.

Tsui, Kelley and Prakash fail to expressly disclose a diversified key based on a counter stored on the card a master key.

Fontana discloses:
increment a counter value associated with the contactless card (see paragraph [0019]-[0022]). Fontana teaches creating identifiers for each session and for single use;
generate a diversified key based on the counter value and a master key associated with an account associated with the contactless card (see paragraphs [0013] and [0014]). Fontana teaches generating a diversified key based on the value and master key associated with the card;
decrypt the authentication information using the diversified key (see paragraph [0129]). Tsui teaches the memory has data identifying the webpage.

Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Tsui, Kelley and Prakash to include a diversified key based on a counter for the purpose of efficiently securing the card data sessions, as taught by Fontana.

Response to Arguments
Applicant's arguments filed 9/29/22 have been fully considered but they are not persuasive. 
Claims 1, 9, 15:
	Applicant argues all three references are entirely silent with regard to using the “contactless card” to perform authentication of the card so that selection of data for population of fields on the website may be performed.
	The Examiner disagrees. 
	Kelley teaches encoding a security function within a smart card credit card body. A smart card credit card incorporates integrated electronics within it so that basic processing of information and transmission of information to and from the card may occur. Kelley teaches authentication information stored within the card and in order access information of the card, the authentication within the card has to entered (see paragraph [0013]). 
	Prakash teaches payment credentials (authentication information) may be securely transmitted from the mobile computing device (contactless card) to a point of sale device (online system) authenticated at the server to complete an electronic commerce transaction, simply by tapping or holding the mobile computing device (contactless card) near the point of sale device (online system). Prakash teaches receiving the card authentication information and the server selecting payment information to send to the sale device (see paragraph [0027]). Prakash’s contactless card resides on a mobile device but is used in the same way a contactless card is used. Thus, the combination of references disclose the argued limitation. 

	Applicant argues neither reference discloses or suggests selection of data among a plurality of data for filling out fields on a webpage. 
	The Examiner disagrees. 
	Prakash teaches a preferred or "top of the wallet" method of payment may be assigned a rank value of 10, while other methods of payment may be assigned rank values that are less than 10. The rule fields enable the user to specify one or more rules associated with the transaction types, products/services, vendors, and/or methods of payment, or associate one or more of the data types with a rule. Prakash teaches the payment method sent is based on the ranking of the payment methods specified by the user in (see paragraph [0051]). The claim broadly claims “ranking of data”. The Examiner suggests further defining the ranking of data. Thus, Prakash disclose this limitation. 

	Applicant argues, there is no motivation or suggestion to combine Tsui and/or Kelly and/or Prakash. 
	The Examiner disagrees. 
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Tsui teaches using a contactless card to communicate with a server to populate data fields to facilitate a completion of information exchange. Kelly teaches another form of card using authentication technology to authenticate data before an information exchange. Prakash teaches the functionality of contactless card by authenticating the card and receiving multiple ranked payments to use in populating fields to compete a transaction. Although the arts may also perform additional functions, each art is related to contactless card and exchanging information to populate fields. Thus, there is motivation to combine the art to teach the limitations of the claims. 

Claims 5, 12:
	Applicant argues Tsui, Kelley, Prakash, and/or their various combinations for at least the reasons stated above with regard to claim 1. Fontana fails to cure the deficiencies of are patentable over Tsui, Kelley, Prakash, and/or their various combinations. As such, Tsui, Kelley, Prakash, Fontana, and/or their various combinations fail to disclose or suggest all elements of claim 1 and do not render it obvious. 
	The Examiner disagrees. 
	Fontana is not used to teach the elements and limitations of Claims 1, 9 and 15. See the above arguments regarding Claims 1, 9 and 15. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIONNA M BURKE whose telephone number is (571)270-7259. The examiner can normally be reached M-F 8a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIONNA M BURKE/Examiner, Art Unit 2176                                                                                                                                                                                                        11/5/22